DETAILED ACTION
Status of the Claims
.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is in response to a Terminal disclaimer dated June 16, 2022.  Claims 1-29 are cancelled.  No amendments were made to the claims.  Claims 30-47 are pending.  All pending claims are examined

Allowable Subject Matter
Claims 30-47 are pending.  
Claims 30-47 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 30, 36 and 42, the cited references taken either individually or in combination with other prior art of record fails to teach;
“42. (Previously Presented) A datastructure value stream method, comprising:
instantiating a processor-operable capital structure component interaction-interface, the interaction- interface having a plurality of interaction-interface mechanisms, wherein the processor-issuable instructions embody the interaction-interface mechanisms and associated data, including: 
specifying, via a specification interface mechanism, a capital structure component type for a capital structure component data structure;
 specifying, via an interaction interface mechanism, interchangeable-slice type subcomponent data structures of the capital structure component data structure including: income generation components, and capital appreciation components; 
generating a value stream data structure, wherein a widget interface mechanism initiates value stream data structure generation and wherein engagement of the widget interface, includes: 
effectuating population of the capital structure component data structure, effectuating population of each interchangeable-slice type subcomponent data structure with assets according to the specification of the interchangeable-slice type subcomponent data structure and according to the specified capital structure component type value stream data structure, instantiating the value stream data structure and associates the value stream data structure to the values in the capital structure component data structure; reading stream values of the value stream data structure, wherein stream values are read via a stream value interface; and displaying of any the mechanisms, wherein display occurs in a display region.

43. (Previously Presented) The method of claim 42 wherein said different funds being correlated to said income generation component, said growth and income generation component, and said capital appreciation component.

44. (Previously Presented) ‘The method of claim 42, wherein the stream value interface may stream various equity component constituents and assessing appropriate allocation to said income generation component, said growth and income generation component, and said capital appreciation component.

45. (Previously Presented) The method of claim 42, wherein the capital appreciation component comprises one or more of a UIT allocation sub-component, a CLO and CEO allocation sub-component and an ETF sub-component.
46. (Previously Presented) The method of claim 42, wherein the preferred share class component comprises one or more of an income share class sub-component and a growth and income sub-component.
47. (Previously Presented) The method of claim 42, wherein the common share class component comprises a capital appreciation share class sub-component”
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696